McMurray, Chief Judge.
Counsel for the defendant Dodelin having informed this court that the defendant died on January 19, 1984, and counsel for the State having admitted same, the appeal is dismissed. Taylor v. State, 137 Ga. 86 (72 SE 898); Hicks v. State, 228 Ga. 538 (186 SE2d 740); *837Harris v. State, 229 Ga. 691 (194 SE2d 76); State v. Misuraca, 157 Ga. App. 361, 366 (276 SE2d 679). See also OCGA § 5-6-34. Any further action against the defendant could not proceed even if the case be reversed on appeal.
Decided May 7, 1984.
James L. Webb, Solicitor, Deborah S. Greene, Assistant Solicitor, for appellant.
Austin E. Catts, for appellee.

Appeal dismissed.


Deen, P. J., and Sognier, J., concur.